Citation Nr: 0515516	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970 and from February 1973 to February 1976.  He 
passed away in July 1996 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO rating decision which denied 
entitlement to both service connection for the cause of the 
veteran's death and Dependents' Educational Assistance.  In 
December 2003 the Board remanded this matter to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's death certificate shows that his death 
occurred in July 1996 and that the manner of death was 
suicide, with the immediate cause of death as left hemothorax 
and hemopericardium, due to two gunshot wounds to the back.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The immediate and contributory causes of the veteran's 
death are not related to a disease or injury in service.

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.

5.  The veteran's death by suicide was either the result of 
his own willful misconduct or the result of mental 
unsoundness not due to or the proximate result of a service 
related cause.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).

2.  The criteria for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 
3501, 5107 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a).  
To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  To be a contributory cause of death, it must 
be shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing 
death; rather, it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death. 38 C.F.R. § 3.312(b), (c).

In adjudicating the claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
must also consider whether the disability that caused the 
veteran's death, that is, suicide by gunshot wound, may be 
service-connected.  

Under the laws administered by VA, service connection may be 
granted for the cause of death by suicide where it is 
established that at the time of death there was mental 
unsoundness due to or the proximate result of a service 
connected disease or injury.  Where the evidence shows no 
reasonable adequate motive for suicide, it will be considered 
to have resulted from mental unsoundness and the act itself 
considered to be evidence of mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances that could lead a 
rational person to self-destruction.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.302; see also Sheets v. Derwinski, 2 Vet. App. 512 
(1992).  In the absence of a determination of an unsound 
mind, a veteran's death by suicide would be considered the 
result of his own willful misconduct, and service connection 
for the cause of death would be precluded.  See 38 C.F.R. §§ 
3.301(a), 3.302(a) (2003).  Review of the record, however, 
does not disclose any reasonable adequate motive for suicide.  
Therefore, the veteran's suicide must be presumed to be due 
to mental unsoundness. 38 C.F.R. § 3.302(b)(2).  There is, 
however, as more fully explained below, no evidence showing 
that any mental unsoundness (or PTSD) was service-connected 
or should have been service-connected.  


The appellant contends that the veteran committed suicide in 
July 1996 because of post-traumatic stress disorder (PTSD), 
arising out of his active duty service in Vietnam.  

The record reflects that the veteran was not service 
connected for any disability at the time of his death.  

The available service medical records do not show any 
treatments or complaints of a psychiatric nature, to include 
PTSD.  Service personnel records show that he served two 
tours of duty in Vietnam and that his military occupations 
specialties (MOS) were finance specialist and "pay disb 
clerk".  He received no medals, decorations, or badges 
evidencing participation in combat.  

VA treatment records dated from 1984 to 1991 show no 
complaints or treatment of PTSD or any other psychiatric 
disability.  

The death certificate shows that the veteran died in July 
1996 and that the immediate cause of death was left 
hemothorax and hemopericardium, due to two gunshot wounds to 
the back.  The manner of death was suicide and it was noted 
that he was shot twice in the back.  His death certificate 
indicates that an autopsy was conducted.  

The autopsy report concluded that the cause of death was a 
single gunshot wound of the back, resulting in laceration of 
the right lung and heart.  Severe hemorrhage, acute 
cardiorespiratory failure and death followed.  He sustained a 
second gunshot wound that did not strike any internal organs 
and was not fatal in and of itself.  His blood ethanol was 
elevated at the time of death, but not to a presumptive level 
of intoxication.  His drug screen was positive for cocaine 
and its major metabolite.  

In support of her argument that the PTSD played a role in the 
veteran's death, the appellant has submitted several 
statements from a friend and relative of the veteran, 
including her own statements.  In her statements, the 
appellant has contended that the veteran committed suicide in 
July 1996 because of post-traumatic stress disorder (PTSD) 
arising out of his active duty service in Vietnam.  She 
claimed he was suffering from stressors caused by his combat 
in Vietnam.  She also indicated that the veteran served two 
tours of duty in Vietnam.  She reported she was married to 
the veteran for 20 years, but they separated several times 
because of the things he went through and saw in Vietnam.  
She indicated he was very abusive and would talk about 
killing her, their son, and himself, and this was why she 
would leave him.  She also indicated that the veteran was a 
good husband and father, but he had went through too much in 
Vietnam.  She claimed he was a loving, caring, and outgoing 
person, but when he came back from Vietnam he was totally 
different and depressed all the time.  

In a July 2002 statement, the veteran's sister-in-law 
reported that the veteran often talked about killing himself 
and his family, and that he had bad dreams about Vietnam.  
She claimed the veteran was depressed all the time and was a 
different person than from what he was before he went to 
Vietnam.  She claimed that she and the veteran's wife often 
tried to get the veteran to see a doctor, but he would not.

In a July 2002 statement, a close friend of the veteran, 
J.W., reported he went to grade school and high school with 
the veteran and they were both were in the Army and sent to 
Vietnam.  J.W. claimed that when the veteran returned from 
his second tour of duty, he started to hang out with the 
veteran.  He claimed the veteran would talk about what they 
went through in Vietnam, including the killing and the blood.  
J.W. noted that the veteran was in payroll but was still 
"doing and seeing these things."  J.W. indicated that when 
things were bad, the veteran would talk about killing 
himself.  J.W. claimed he told the veteran he needed to see a 
doctor, but the veteran said he was not going to get help.

As noted above, to establish service connection for a claimed 
disability in this case, as a threshold requirement there 
must be evidence that the veteran suffered from PTSD that 
existed at the time of his death.  There is simply no 
competent (medical) evidence that the veteran ever suffered 
from such disability.  While the appellant has indicated that 
it is her belief that the veteran had PTSD as a result of his 
Vietnam war service, and that this resulted in his suicide, 
the Board notes that her lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience 
or special knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the opinions and observations of the 
sister-in-law and friend of the veteran are also not 
competent evidence; as laypeople, they have no special 
expertise to establish medical diagnosis or etiology.  Id.  
Without a diagnosis that the veteran suffered from PTSD as a 
result of service, service connection for the cause of his 
death based on PTSD is not warranted.  

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Based on the above discussion, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  There is no competent evidence that demonstrates 
that the cause of the veteran's death is a service-connected 
disability.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
appellant's claim as the RO sent her letters pertaining to 
the VCAA in July 2002, January 2004, March 2004, and May 
2004. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per the appellant's 
instructions, from the Shreveport VAMC.  VA also obtained the 
autopsy report, per the appellant's instructions.  There is 
no indication that there are any additional treatment records 
that need to be obtained.   With regard to a VA 
examination/opinion, the Board notes that such an examination 
is not necessary in this matter.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


